Important Information regarding the Federated Money Market Funds SUPPLEMENT TO STATEMENTS OF ADDITIONAL INFORMATION 1.Under the section entitled “Securities in Which the Fund Invests”, please add the following immediately preceding the subsection entitled “SPECIAL TRANSACTIONS”: CREDIT ENHANCEMENT The Fund may invest in securities with credit enhancement.Credit enhancement consists of an arrangement in which an entity agrees to pay amounts due on a fixed-income security if the issuer defaults.In some cases the entity providing credit enhancement makes all payments directly to the security holders and receives reimbursement from the issuer.Normally, the credit enhancer may have greater financial resources and liquidity than the issuer.For this reason, the Adviser may evaluate the credit risk of a fixed-income security based solely upon its credit enhancement. The Fund will only invest in securities with credit enhancement if the entity providing the credit enhancement is the U.S. government, or an agency or instrumentality of the U.S. government. Common types of credit enhancement include guarantees, letters of credit, bond insurance and surety bonds.Credit enhancement also includes arrangements where securities or other liquid assets secure payment of a fixed-income security.If a default occurs, these assets may be sold and the proceeds paid to security’s holders.Either form of credit enhancement reduces credit risks by providing another source of payment for a fixed-income security.In addition, credit enhancement includes agreements to lend to the issuer amounts sufficient to repay or purchase the securities, provided that the Adviser has determined that the loan commitment will be available except under remote circumstances. November 13, 2009 41706 (11/09) For purposes of this supplement, Federated Money Market Funds include the following (including any of their share classes): Cash Trust Series, Inc. Government Cash Series Money Market Obligations Trust: Federated Government Reserves Fund Liberty U.S. Government Money Market Trust Important Information regarding the Federated Money Market Funds SUPPLEMENT TO STATEMENTS OF ADDITIONAL INFORMATION 1.Under the section entitled “Securities in Which the Fund Invests”, please delete the first paragraph in its entirety and replace with the following: The principal securities in which the Fund invests are described in the Funds’ prospectus; additional information regarding such securities is included in this SAI. In pursuing its investment strategy, the Fund may also invest in the following securities for any purpose that is consistent with its investment objective. 2.Under the section entitled “Securities in Which the Fund Invests”, please add the following immediately preceding the subsection entitled “SPECIAL TRANSACTIONS”: CREDIT ENHANCEMENT Credit enhancement includes agreements to lend to the issuer amounts sufficient to repay or purchase the securities, provided that the Adviser has determined that the loan commitment will be available except under remote circumstances. November 13, 2009 41707 (11/09) For purposes of this supplement, Federated Money Market Funds include the following (including any of their share classes): Money Market Obligations Trust: Automated Cash Management Trust Federated Capital Reserves Fund Federated Master Trust Money Market Management Prime Obligations Fund Money Market Obligations Trust Federated Capital Reserves Fund Federated Government Reserves Fund SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION 1. Under the section entitled “Securities in Which the Funds Invest”, please delete the first paragraph in its entirety. 2.Under the section entitled “Securities in Which the Funds Invest”, please delete the first paragraph and chart under the subsection entitled SECURITY DESCRIPTIONS AND TECHNIQUES and replace with the following: SECURITY DESCRIPTIONS AND TECHNIQUES The principal securities in which the Funds may invest are described in the Funds’ prospectus. In pursuing its investment strategy, a Fund also may invest on a non-principal basis in securities, and engage in special transactions, as set forth in the following table. A glossary describing the securities and special transactions is included in the Funds’ prospectus and/or, to the extent not described in the prospectus, follows this table. If a security or special transaction is not described in this SAI, please refer to the prospectus. Capital Fund Government Fund Municipal Trust FIXED-INCOME SECURITIES Zero Coupon Securities NP NP NP Treasury Securities NP Callable Securities NP NP Tax Increment Financing Bonds NP Municipal Mortgage-Backed Securities NP Government Agency Mortgage-Backed Securities NP NP Municipal Leases NP Investing in Shares of Other Investment Companies NP* Credit Enhancement NP SPECIAL TRANSACTIONS Delayed Delivery Transactions NP NP NP Securities Lending NP NP Inter-Fund Borrowing and Lending Arrangements NP NP NP Asset Segregation NP NP NP Reverse Repurchase Agreements NP NP NP Non-Principal Investment *Government Fund will not invest in closed-end management investment companies. 3. Under the section entitled “Securities in Which the Funds Invest”, please delete the first paragraph under the subsection entitled “GLOSSARY OF SECURITIES AND INVESTMENT TECHNIQUES” in its entirety. 4.Under the section entitled “Securities in Which the Fund Invests”, please add the following immediately preceding the subsection entitled “SPECIAL TRANSACTIONS”: Credit Enhancement The Government Fund will only invest in securities with credit enhancement if the entity providing the credit enhancement is the U.S. government, or an agency or instrumentality of the U.S. government. Credit enhancement includes agreements to lend to the issuer amounts sufficient to repay or purchase the securities, provided that the Adviser has determined that the loan commitment will be available except under remote circumstances. November 13, 2009 41712 (11/09) Money Market Obligations Trust Prime Cash Obligations Fund Prime Management Obligations Fund Prime Value Obligations Fund INSTITUTIONAL CAPITAL SHARES SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION 1.Under the section entitled “Securities in Which the Funds Invest”, please add the following immediately preceding the subsection entitled “SPECIAL TRANSACTIONS”: Credit Enhancement Credit enhancement includes agreements to lend to the issuer amounts sufficient to repay or purchase the securities, provided that the Adviser has determined that the loan commitment will be available except under remote circumstances. November 13, 2009 41709 (11/09) Money Market Obligations Trust Prime Obligations Fund TRUST SHARES SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION 1.Under the section entitled “Securities in Which the Funds Invest”, please add the following immediately preceding the subsection entitled “SPECIAL TRANSACTIONS”: Credit Enhancement Credit enhancement includes agreements to lend to the issuer amounts sufficient to repay or purchase the securities, provided that the Adviser has determined that the loan commitment will be available except under remote circumstances. November 13, 2009 41711 (11/09) Money Market Obligations Trust Prime Cash Obligations Fund Prime Management Obligations Fund Prime Obligations Fund Prime Value Obligations Fund INSTITUTIONAL SHARES INSTITUTIONAL SERVICE SHARES SUPPLEMENT TO STATEMENT OF ADDITIONAL INFORMATION 1.Under the section entitled “Securities in Which the Funds Invest”, please add the following immediately preceding the subsection entitled “SPECIAL TRANSACTIONS”: Credit Enhancement Credit enhancement includes agreements to lend to the issuer amounts sufficient to repay or purchase the securities, provided that the Adviser has determined that the loan commitment will be available except under remote circumstances. November 13, 2009 41710
